third party communication date of communication month dd yyyy cca_2015120713180361 id uilc number release date from sent monday december pm to cc bcc subject fw lien priority - gl-137318-15 -------- we believe that because based on the ----------- law the private parties who purchased lien certificates step into the shoes of the taxing authority state of ----------- the lien interest that the private parties hold would likely be subrogated to the rights of the state of ----------- with respect to the lien imposed by sec_6321 of the i r c see sec_6323 thus we believe the holders of the lien certificates likely will have super priority per sec_6323 and will be entitled to distribution of the proceeds ahead of the service please rework your memo to reflect this your analysis of sec_6323 is thorough so you can keep it but just apply it towards the state of ----------- as a holder of the lien since private parties are merely subrogated to the state of ------------- rights with respect to the lien certificates they purchased once you apply the b analysis to the state of ----------- the deficient fourth element it must be a tax will be satisfied if you want us to look at the memo again after you are done we will gladly do so also in your memo you mentioned that the city of -------- ----------- condemned a piece of real_property if the situation in your case is really the taking of the property by the city of -------- by eminent_domain please advise the service to be careful when issuing a certificate of discharge once and if the service’s lien is satisfied by the condemnation proceed we would recommend the service consult the chief_counsel office before and if it contemplates the issuance of a certificate of discharge thank you and if you have any further questions please let me know ------- ---------------------
